Citation Nr: 1602363	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left eye disability, to include as secondary to a TBI.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Honolulu, Hawaii, RO.

The Veteran appeared at a hearing before the undersigned in June 2015.

In August 2015, the Board remanded this appeal for further development, which has been completed.

The Board notes that in its prior remand, it referred the issues of service connection for sleep apnea and for a traumatic brain injury (TBI) to the agency of original jurisdiction (AOJ) for initial consideration.  In December 2015, the AOJ issued a rating decision that denied these claims.  The Veteran has not yet filed a notice of disagreement with that decision.  Therefore, they are not in appellate status; the Board does not have jurisdiction to consider those two claims.

FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.

2.  The Veteran's myopia and hyperopia are considered refractive error and are not a disability for VA purposes; the record contains no other diagnosis of a left eye disability or recurrent symptoms that may be attributed to such a disability.

3.  The Veteran does not have a diagnosis of tuberculosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.385 (2015).

2.  The criteria for service connection for a left eye disability, to include as secondary to a TBI, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA audiological examination in June 2008.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is fully informed, and contains a reasoned explanation.

Although a VA medical examination or opinion was not provided in connection with the claims for a left eye disability and tuberculosis, the Board finds that one is not necessary to make its decision.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for hearing loss, a left eye disability, and tuberculosis.  For the reasons that follow, the Board finds that all three claims must be denied.

Hearing Loss

The Veteran seeks service connection for hearing loss; however, for the reason that follows, the Board finds that this claim must be denied.

In June 2008, the Veteran underwent a VA audiological examination that produced the following results:


HERTZ


500
1000
2000
3000
4000
CNC %
RIGHT
25
25
25
30
20
96
LEFT
20
20
25
20
20
96

Pursuant to 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Although the June 2008 examination revealed a reduction in hearing, particularly at the 3000 Hertz level in the right ear, none of the examination results meet the criteria of §3.385.  The Board also recognizes that a number of years have passed since this examination was administered; however, the evidence of record does not indicate a change in this disability and therefore a new examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 17 (2007).  Therefore, the Board concludes that the Veteran's hearing impairment is not considered a disability for VA purposes.  

There is no doubt to resolve; the Veteran does not have a present hearing loss disability for VA purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.385.  Accordingly, the elements of service connection have not been met.  Service connection for hearing loss is not warranted.

Left Eye Disability

The Veteran seeks service connection for a left eye disability, to include as secondary to a TBI; however, for the reasons that follow, the Board concludes that this claim must be denied.

Upon review of the record, the Board finds that the Veteran does not have a current eye disability for VA purposes.  

The Veteran's May 2006 separation examination provided a diagnosis of refractive error, myopia.  A refractive error, such as myopia, is not a disease or disability for VA purposes.  See 38 C.F.R. § 3.303(c).

A December 2009 Optometry Consult from the Pueblo Outpatient Clinic provides diagnoses for 1) unexplained bilateral intermittent loss of vision, 2) hyperopia (farsightedness), and 3) ocular health within normal limits.  The note also added that the Veteran was to be referred to an ophthalmologist or neurologist as he had reported to experiencing headaches and that he had prior head injuries.  Later that month, the Veteran returned for another appointment.  A December 2009 Optometry Note shows that the Veteran experienced migraines with some vision loss and that this unexplained loss of vision may be related to a brain injury.  A September 2015 VA examination for his TBI listed the Veteran's unexplained eye problems as residuals of his TBI.

Thus, the evidence of record does not show a current eye disability or recurrent symptoms that may indicate one is present.  All of the symptoms of record relate to either a refractive error, for which service connection cannot be granted, or to residuals of the Veteran's TBI.  Those residuals are not considered a distinct disability; rather, they are symptoms of the Veteran's TBI.  As noted above, in December 2015, the RO denied entitlement to service connection for residuals of TBI.  

Moreover, the Board has also considered the Veteran's statements regarding a current eye disability; however, the Veteran does not possesses either the medical training or expertise to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran does not have a current left eye or recurrent symptoms of one.  

The preponderance of the evidence is against a finding that the Veteran has a left eye disability.  There is no doubt to resolve.   The elements of service connection have not been met.  Service connection for a left eye disability is not warranted.


Tuberculosis

The Veteran seeks service connection for tuberculosis.  For the reason that follows, the Board finds that this claim must be denied.

The Veteran's service treatment records shows that he tested positive on tuberculosis skin tests while in service and was diagnosed with latent tuberculosis.  See, e.g., September 2004 TB History and Physical and August 2002 Community Health Nursing Positive PPD Screening Form.  A positive PPD test result is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of tuberculosis.  There is no diagnosis of active tuberculosis in service.

The Veteran's post-service treatment records show that he has continued to be screened for active tuberculosis; instead of skin tests the screening is now performed via chest x-rays.  The evidence does not show that the tuberculosis has become active or that the Veteran has ever had a clinical finding of tuberculosis.

As there is no clinical diagnosis of active tuberculosis, there is no disability for which VA compensation benefits are payable, despite the Veteran's contentions that he has the disease.  See June 2015 Board Hearing Transcript.  As the Veteran has not shown to have medical training or expertise, the Board finds that he is not competent to render a diagnosis for this disability.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Moreover, the evidence also does not show that the Veteran currently suffers from any residuals of the tuberculosis exposure.  



Accordingly, the evidence does not show that the Veteran has a disability for which service connection may be granted.  There is no doubt to resolve.  Service connection for tuberculosis is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.102, 3.303, 3.307(a)(3), 3.309.


ORDER

Service connection for hearing loss is denied.

Service connection for a left eye disability is denied.

Service connection for tuberculosis is denied.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


